                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PETER A. FARNESE,                                Case No. 18-cv-05024-JST
                                                        Petitioner,
                                   8
                                                                                          ORDER TO SHOW CAUSE
                                                 v.
                                   9
                                                                                          Re: ECF No. 14
                                  10     ROSEMARY NDOH,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Within fourteen (14) days of the date of this order, Respondent is ordered to show cause

                                  14   why the Court should not grant Petitioner the requested evidentiary hearing regarding his claim

                                  15   that the jury pool was tainted by inflammatory statements (Claim One sub-claim). See ECF No.

                                  16   14.

                                  17          IT IS SO ORDERED.

                                  18   Dated: June 21, 2019
                                                                                      ______________________________________
                                  19
                                                                                                    JON S. TIGAR
                                  20                                                          United States District Judge

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
